UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR AN ORDER OF EXEMPTION FROM SECTION 15(a) OF THE ACT AND RULE 18f-2 UNDER THE ACT In the Matter of PULTENEY STREET CAPITAL MANAGEMENT, LLC and PSP FAMILY OF FUNDS AMENDMENT NO. 1 TO AND RESTATEMENT OF APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR AN ORDER OF EXEMPTION FROM SECTION 15(a) OF THE ACT AND RULE 18f-2 UNDER THE ACT AND FROM CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS December 18, 2014 This document contains25 pages, including exhibits Please direct all communications regarding this Application to: Copy to: Jeffrey T. Skinner, Esq. Kilpatrick, Townsend & Stockton LLP 1001 W. Fourth Street Winston-Salem, NC 27101 336-607-7512 Sean M. McCooey PSP Family of Funds 1345 Avenue of the Americas, 3rd Floor New York, NY 10105 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 IN THE MATTER OF PULTENEY STREET CAPITAL MANAGEMENT, LLC 1345 Avenue of the Americas, 3rd Floor New York, NY 10105 and PSP FAMILY OF FUNDS 1345 Avenue of the Americas, 3rd Floor New York, NY 10105 Investment Company Act of 1940 File No. 811-22164 : AMENDMENT NO. 1 TO AND RESTATEMENT OF APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1(a) OF THE ACT AND RULE 18f-2 UNDER AND FROM CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS I. INTRODUCTION PSP Family of Funds (the “Trust”) and Pulteney Street Capital Management, LLC (“Pulteney Street” or the “Adviser”, and collectively with the Trust, the “Applicants”), hereby submit this Amendment No. 1 to and Restatement of Application as amended and restated (the “Application”) to the U.S. Securities and Exchange Commission (the “Commission”) for an order of exemption (the “Order”) pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). Applicants submit this application on behalf of the series (each, a “Fund,” and collectively, the “Funds”) of the Trust. Although the requested relief, if granted, will be available for all Funds, the PSP Multi-Manager Fund (the “Initial Fund”), currently the sole series of the Trust, is presently advised by subadvisers, and the Initial Fund currently intends to rely on the requested Order.1 Applicants request an order from the Commission exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Adviser, subject to the approval of the board of trustees of the Trust (the “Board”), including a majority of the trustees who are not “interested persons,” as defined in Section 2(a)(19) of the 1940 Act, of the Trust, the Adviser, or any Subadviser (as defined below) (the “Independent Trustees”), to do the following without obtaining shareholder approval: (a) select certain unaffiliated investment subadvisers (each, a “Subadviser”) to manage all or a portion of the assets of the Initial Fund2 pursuant to an investment subadvisory agreement with a Subadviser (each, a “Subadvisory Agreement” and collectively, the “Subadvisory Agreements”) and (b) materially amend Subadvisory Agreements with the Subadvisers subject to condition 14. 1 The Initial Fund currently utilizes five Subadvisers. 2 Applicants also request relief with respect to any future series of the Trust and any other existing or future registered open-end management investment company or series thereof that: (a) is advised by the Adviser, including any entity controlling, controlled by or under common control with the Adviser or its successors (included in the term “Adviser”); (b) uses the manager of managers structure (“Managers of Managers Structure”) described in this Application; and (c) complies with the terms and conditions of this Application (together with the Initial Fund, the “Funds” and each, individually, a “Fund”). The only existing registered open-end management investment companies that currently may rely on the requested order are named as Applicants. The Initial Fund is the only Fund that currently intends to rely on the requested order. The term “Board” also includes the board of trustees or directors of a future Trust and future Fund, if different. For purposes of the requested order, “successor” is limited to any entity that results from a reorganization into another jurisdiction or a change in the type of business organization. Each Fund or other entity that may rely on the requested relief in the future will do so only in accordance with the terms and conditions of this Application. If the name of any Fund contains the name of a Subadviser, the name of the Adviser, or a trademark or trade name that is owned by the Adviser, will precede the name of the Subadviser. 1 Applicants also request an exemption from certain disclosure requirements under the following rules and forms: (i) Item 19(a)(3) of Form N-1A; (ii) Items 22(c)(1)(ii), 22(c)(1)(iii), 22(c)(8) and 22(c)(9) of Schedule 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”); and (iii) Sections 6-07(2)(a), (b) and (c) of Regulation S-X. Applicants are seeking these exemptions to enable the Adviser and the Board to obtain for the Funds the services of one or more Subadvisers believed by the Board and Adviser to be particularly well-suited to manage all or a portion of the assets of the Funds pursuant to each Subadviser’s investment style without the delay and expense of convening a special meeting of shareholders. Under the Manager of Managers Structure, the Adviser will evaluate, allocate assets to and oversee the Subadvisers, and make recommendations about their hiring, termination and replacement to the Board, at all times subject to the authority of that Board. The requested exemptions also will permit the Adviser to make material amendments to Subadvisory Agreements believed by the Adviser and Board to be appropriate without the delay and expense of convening a special meeting of shareholders for that purpose. Applicants believe that without this relief, the Funds may be precluded from promptly and timely materially amending, or may be subject to the delays and additional expense of proxy solicitation when materially amending, Subadvisory Agreements considered appropriate by the Adviser and Board. In addition, Applicants are seeking relief from certain disclosure requirements concerning fees paid to Subadvisers. II. BACKGROUND A.
